ORDER
Considering the Petition to Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel,
IT IS ORDERED that John Norwood Perkins be and he hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(D), for an indefinite period and until further order of this court.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately. .
/s/ Harry T. Lemmon
Justice, Supreme Court of Louisiana
JOHNSON, J., not on panel.